IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00159-CR

ANDREW LEE JONES, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 16-04190-CRF-85


                         REINSTATEMENT ORDER


       This appeal was abated to the trial court on April 17, 2019 to oversee the filing of

a copy of State’s Exhibit 4 in a format that is viewable after it has been uploaded/filed

via the clerk/reporter portal into the Court’s case management software, a.k.a. TAMES.

A viewable exhibit has been filed.

       Accordingly, this appeal is reinstated. The State’s brief is due 30 days from the

date of this order.

                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal reinstated
Order issued and filed May 22, 2019
Jones v. State                        Page 2